EXHIBIT 10.19.2

FIFTH AMENDMENT TO LOAN AGREEMENT

This Fifth Amendment to Loan Agreement (this “Agreement”) dated as of
December 12, 2008, is entered into among Lithia Motors, Inc., an Oregon
corporation (“Borrower”); the lenders which are from time to time parties to the
Loan Agreement (each a “Lender” and any two or more “Lenders”); and U.S. Bank
National Association, as agent for the Lenders (in such capacity, “Agent”).

R E C I T A L S

A. Borrower, the Lenders and Agent have entered into a Loan Agreement dated as
of August 31, 2006, which has been amended by amendments dated as of June 29,
2007, February 13, 2008, March 17, 2008 and August 15, 2008 (collectively, the
“Loan Agreement”).

B. The parties wish to modify the terms and conditions of the Loan Agreement, as
set forth below.

For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1. Amendments to Loan Agreement.

1.1 Changed Definition. The following defined term in Section 1.1 of the Loan
Agreement is deleted and replaced with the following:

“Total Revolving Loan Commitment” means (a) (i) $200,000,000 through
September 29, 2008, (ii) $175,000,000 from September 30, 2008 through
December 30, 2008, and (iii) $150,000,000 on and after December 31, 2008, minus
(b) in any case, the aggregate amount of all required reductions in the Total
Revolving Loan Commitment required by Section 12.1.2 hereof.

1.2 Approved Sales. Section 12.1.2 of the Loan Agreement is deleted and replaced
with the following:

12.1.2 Notwithstanding the provisions of Section 12.1.1, Borrower or any
Subsidiary may sell all or substantially all of the assets (including Equity
Interests) of any Dealership or other Subsidiary (or of any business unit or
franchise of a Dealership or other Subsidiary) for not less than fair market
value, if no Default shall exist immediately prior to or upon giving effect to
any such sale, and

(a) the sale is included on the Schedule of Approved Sales attached hereto
(which shall replace the Schedule of Approved Sales attached to the Fourth
Amendment to Loan Agreement dated August 15, 2008) (each such sale, a
“Pre-approved Sale”) and either (i) the total of the Allocated Amounts for all
Pre-approved Sales occurring on or after July 1,

 

Page 1



--------------------------------------------------------------------------------

2008 does not exceed $150,000,000 or (ii) if, after giving effect to the
applicable Pre-approved Sale, the total of the Allocated Amounts for all
Pre-approved Sales exceeds $150,000,000, the Total Revolving Loan Commitment
shall be automatically reduced on the first Business Day of the month following
the closing of such Pre-approved Sale by an amount equal to 100% of the net
proceeds of such Pre-approved Sale (determined in accordance with GAAP;
provided, however that with respect to sales of real property any debt secured
by such real property and repaid with the sales proceeds shall be deducted in
determining net proceeds), or

(b) Required Lenders have consented in writing to the sale and Borrower has
complied with all terms and conditions of such consent, it being acknowledged
that Required Lenders have consented to the sales of facilities in Issaquah,
Washington and Burlingame, California which occurred in August, 2008.

As used herein, the “Allocated Amount” for the sale of any asset listed on the
Schedule of Approved Sales is the amount set forth for such sale under “Total
Net Assets” in the Schedule of Approved Sales (Original) section of such
schedule or under “Total Assets” in the Assets for Sale with Lender Approval or
Assets for Sale Pending Lender Approval sections of such schedule.

12.1.3 Notwithstanding the provisions of Sections 12.1.1 and 12.1.2, any
Subsidiary that no longer has assets (or that has assets with an aggregate book
value less than $25,000) may discontinue operations and dissolve or liquidate
unless such action would constitute a Material Adverse Effect or any Default
shall exist immediately prior to or upon giving effect thereto.

12.1.4 Borrower shall provide to Agent such information and supporting
documentation from Borrower or any other Person as Agent or any Lender requests
to determine the net proceeds of any Pre-approved Sale if such determination is
required by Section 12.1.2 (a) (ii). If such information is not provided to
Agent within fifteen (15) Business Days after the closing of any Pre-approved
Sale (or if earlier, the first Business Day of the month following the closing
of the sale), the Total Revolving Loan Commitment shall be automatically reduced
on the date set forth in Section 12.1.2(a)(ii) by the greater of (a) the amount
determined by Agent as the net proceeds of such Pre-approved Sale or (b) an
amount equal to (i) the Allocated Amount for such Pre-approved Sale minus the
Total Liabilities for such Pre-approved Sale (as shown on the Schedule of
Approved Sales), or (ii) if greater, the Estimated Net Proceeds as set forth on
the Schedule of Approved Sales; provided, however, the Revolving Loan Commitment
shall thereafter be adjusted when Borrower provides the information required by
this Section 12.1.4.

2. Conditions Precedent. The effectiveness of this Agreement is subject to
satisfaction of each of the following conditions:

 

Page 2



--------------------------------------------------------------------------------

(a) Agent has received executed originals of this Agreement and such other Loan
Documents as Agent requires and Borrower and each Guarantor have provided such
information and satisfied such requirements as Agent reasonably requires.

(b) Immediately upon giving effect to the amendments set forth in Section 1 of
this Agreement, no Default shall have occurred and be continuing under the Loan
Agreement.

(c) All representations and warranties in the Loan Agreement and in this
Agreement are true and correct as of the date of this Agreement.

3. Defined Terms. Capitalized terms not otherwise defined herein shall have the
meanings given to such terms in the Loan Agreement.

4. Reaffirmation; Release. By signing this Agreement or the attached
Acknowledgment:

(a) Borrower and each Guarantor (each, a “Loan Party”) affirm that the
representations and warranties in each of the existing Loan Documents are and
will be true, correct and complete as of the date hereof, and agree that
(i) except as amended previously or in connection herewith, each Loan Document
is and shall remain valid and enforceable in accordance with its terms and
(ii) such Borrower or Guarantor has no claims, defenses, setoffs, counterclaims
or claims for recoupment against Agent, the Lenders, or the indebtedness and
obligations represented by the Notes, Guaranties, Security Documents and other
Loan Documents.

(b) Each Loan Party hereby releases, acquits, and forever discharges Agent, each
Lender, their parent corporations, affiliates, subsidiaries, employees,
successors, agents, assigns, representatives, and attorneys (collectively,
“Lenders’ Agents”), and each of them, of and from any and all liability, claims,
demands, damages, causes of action, defenses, counterclaims, setoffs, or claims
for recoupment of whatsoever nature, whether known or unknown, whether in
contract or tort, arising directly or indirectly from, or in any way related to
the Loan Agreement, this Amendment, the Guaranties and the other Loan Documents,
any other indebtedness or obligations of any Loan Party to Agent or any one or
more of the Lenders or to the relationship between any Loan Party and Agent, any
Lender, or Lenders’ Agents.

5. References. On and after the effective date of this Agreement, all references
in the Loan Agreement and the other Loan Documents to the Loan Agreement shall
be deemed to refer to the Loan Agreement as amended hereby.

6. Representations and Warranties. Each Loan Party represents and warrants to
Agent and the Lenders as follows:

6.1 Authorization. (a) It has all requisite power and authority to enter into
this Agreement and to carry out the transactions contemplated by, and perform
its obligations under, the Loan Agreement as amended by this Agreement (the
“Amended Agreement”), (b) its execution, delivery and performance of this
Agreement and the other Loan Documents and all documents to be executed,
delivered or performed by it have been duly authorized by all necessary entity
action, do not require the approval of any governmental agency or other Person,
do not contravene any law, regulation, rule, order, or restriction binding on it
or its articles of incorporation or other organizational documents, and do not
contravene the provisions of or

 

Page 3



--------------------------------------------------------------------------------

constitute a default under any agreement or instrument to which it is a party or
by which it may be bound or affected, and (c) this Agreement has been duly
executed and delivered by each Loan Party and this Agreement and the Amended
Agreement are the legally valid and binding obligations of each Loan party,
enforceable against such Loan Party in accordance with their respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.

6.2 Absence of Default. Upon giving effect to the amendments to the Loan
Agreement set forth herein, no Event of Default shall have occurred and be
continuing and no event will result from the consummation of the transactions
contemplated by this Agreement that would constitute a Default or Event of
Default.

7. Expenses. Borrower shall pay all outside and/or third party costs, fees and
expenses (including without limitation, attorney fees) incurred by Agent and
each Lender in connection with the preparation, negotiation, execution, and
delivery of this Agreement and any other document required to be furnished
herewith.

8. Recitals. The Recitals are hereby incorporated herein.

9. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, and all of said counterparts
taken together shall be deemed to constitute but one document.

(signature page follows)

 

Page 4



--------------------------------------------------------------------------------

LITHIA MOTORS, INC.     U.S. BANK NATIONAL ASSOCIATION, as Agent, Lender,
Swingline Lender, and Issuing Lender By:   /s/ Jeffrey B. DeBoer     By:   /s/
Silvia K. Boulger Name: Jeffrey B. DeBoer     Name: Silvia K. Boulger Title:
Senior Vice President and CFO     Title: Vice President DAIMLERCHRYSLER
FINANCIAL SERVICES AMERICAS LLC, as Lender     TOYOTA MOTOR CREDIT CORPORATION,
as Lender By:   /s/ Judy C. Johnson     By:   /s/ Mark Doi Name: Judy C. Johnson
    Name: Mark Doi Title: Credit Director National Accounts     Title: National
Dealer Credit Manager DCFS USA LLC, as Lender     By:   /s/ Michele Nowak      
Name: Michele Nowak       Title: Credit Director National Accounts      

 

Page 5



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND CONSENT OF GUARANTORS

Each Guarantor hereby acknowledges, consents, and agrees to all terms and
conditions of the foregoing amendment.

Hutchins Eugene Nissan, Inc.

Hutchins Imported Motors, Inc.

LAD Advertising, Inc.

LGPAC, Inc.

Lithia Auto Services, Inc.

Lithia BNM, Inc.

Lithia DE, Inc.

Lithia DM, Inc.

Lithia Financial Corporation

Lithia Aircraft, Inc.

Lithia HPI, Inc.

Lithia Klamath, Inc.

L2 Auto, Inc.

Lithia Medford Hon, Inc.

Lithia Medford LM, Inc.

Lithia Motors Support Services, Inc.

Lithia MTLM, Inc.

Lithia of Roseburg, Inc.

Lithia Real Estate, Inc.

Lithia Rentals, Inc.

Lithia Rose-FT, Inc.

Lithia SOC, Inc.

Lithia TKF, Inc.

Saturn of Southwest Oregon, Inc.

Lithia Chrysler Jeep of Anchorage, Inc.

Lithia Imports of Anchorage, Inc.

Lithia NA, Inc.

Lithia of Anchorage, Inc.

Lithia of Fairbanks, Inc.

Lithia of South Central AK, Inc.

Lithia CIMR, Inc.

Lithia CJDB, Inc.

Lithia DC, Inc.

Lithia FMF, Inc.

Lithia JEF, Inc.

Lithia MMF, Inc.

Lithia NF, Inc.

Lithia of California, Inc.

Lithia of Clovis, Inc.

Lithia of Eureka, Inc.

Lithia of Fairfield, Inc.

 

Page 6



--------------------------------------------------------------------------------

Lithia CA Acquisition Corp 1, Inc.

Lithia Seaside, Inc.

Lithia Sea P, Inc.

Lithia of Santa Rosa, Inc.

Lithia TKV, Inc.

Lithia TR, Inc.

Lithia Centennial Chrysler Plymouth Jeep, Inc.

Lithia Cherry Creek Dodge, Inc.

Lithia Colorado Jeep, Inc.

Lithia Colorado Springs Jeep Chrysler Plymouth, Inc.

Lithia Foothills Chrysler, Inc.

Lithia of Thornton, Inc.

Lithia CCTF, Inc.

Lithia DB, Inc.

Lithia Ford of Boise, Inc.

Lithia of Caldwell, Inc.

Lithia of Pocatello, Inc.

Lithia Poca-Hon, Inc.

Lithia of TF, Inc.

Lithia MBDM, Inc.

Lithia of Des Moines, Inc.

Lithia CDH, Inc.

Lithia HGF, Inc.

Lithia of Billings, Inc.

Lithia of Butte, Inc.

Lithia of Great Falls, Inc.

Lithia of Helena, Inc.

Lithia of Missoula, Inc.

Lithia CJD of Omaha, Inc.

Lithia MBO, Inc.

Lithia of Omaha, Inc.

Lithia CJDSF, Inc.

Lithia of Santa Fe, Inc.

Lithia Reno Sub-Hyun, Inc.

Lithia SALMIR, Inc.

Lithia ND Acquisition Corp. #1

Lithia ND Acquisition Corp. #3

Lithia ND Acquisition Corp. #4

Lithia Automotive, Inc.

Lithia of Sioux Falls, Inc.

Camp Automotive, Inc.

Lithia BC, Inc.

Lithia DC of Renton, Inc.

Lithia Dodge of Tri-Cities, Inc.

 

Page 7



--------------------------------------------------------------------------------

Lithia FTC, Inc.

Lithia HyR, Inc.

Lithia IC, Inc.

Lithia of Seattle, Inc.

Lithia of Spokane, Inc.

Lithia of Wenatchee, Inc.

TC Hon, Inc.

Lithia of La Crosse, Inc.

L2 Real Estate, Inc.

Lithia of Cedar Rapids #1, Inc.

Lithia of Cedar Rapids #2, Inc.

Lithia of Cedar Rapids #3, Inc.

Lithia AcDM, Inc.

Lithia HDM, Inc.

Lithia IDM, Inc.

Lithia NDM, Inc.

Lithia VAuDM, Inc.

Lithia Bryan Texas, Inc.

Lithia CJDO, Inc.

Lithia CJDSA, Inc.

Lithia CM, Inc.

Lithia CO, Inc.

Lithia CSA, Inc.

Lithia DMID, Inc.

Lithia HMID, Inc.

Lithia NSA, Inc.

Lithia of Abilene, Inc.

Lithia of Corpus Christi, Inc.

Lithia of Midland, Inc.

Lithia TA, Inc.

Lithia TO, Inc.

L2 Auto of Iowa, Inc.

Lithia VaUB, Inc.

Lithia AcNY, Inc.

Lithia BNY, Inc.

Lithia HNY, Inc.

Lithia MBNY, Inc.

Lithia of Rochester, Inc.

NorCal Acquisitions, Inc.

CMJ Investment Properties, Inc.

Lithia of Minnesota, Inc.

Lithia Community Development Company, Inc.

 

Page 8



--------------------------------------------------------------------------------

L2 Auto of California, Inc.

L2 Auto of Colorado, Inc.

L2 Auto of Texas, Inc.

WY-RE Acquisitions, LLC

L2 Auto of Idaho, Inc.

 

By:   /s/ Jeffrey B. DeBoer Name: Jeffrey B. DeBoer Title: Authorized Agent

SOE, LLC

Lynnwood Properties, LLC

Lithia GP of Texas, LLC

PRE Properties, LLC

BBD Investment Properties, LLC

 

By:   /s/ Jeffrey B. DeBoer Name: Jeffrey B. DeBoer Title: Authorized Agent

 

Page 9